FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05583 Franklin Templeton Variable Insurance Products Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (650) 312-2000 Date of fiscal year end: 12/31 Date of reporting period: 3/31/12 Item 1. Schedule of Investments. Franklin Templeton Variable Insurance Products Trust Statement of Investments, March 31,2012 (unaudited) Quarterly Statement ofInvestments I See Notes to Statements ofInvestments. 'Non-income producing. bThe Institutional Fiduciary Trust Money Market Portfolio is managed by the Fund's investment manager. Franklin Templeton Variable Insurance Products Trust Statement of Investments, March 31,2012 (unaudited) Quarterly Statement ofInvestments I See Notes to Statements ofInvestments. Franklin Templeton Variable Insurance Products Trust Statement of Investments, March 31,2012 (unaudited) Quarterly Statement ofInvestments I See Notes to Statements ofInvestments. Franklin Templeton Variable Insurance Products Trust Statement of Investments, March 31,2012 (unaudited) Quarterly Statement ofInvestments I See Notes to Statements ofInvestments. Franklin Templeton Variable Insurance Products Trust Statement of Investments, March 31,2012 (unaudited) Quarterly Statement ofInvestments I See Notes to Statements ofInvestments. Franklin Templeton Variable Insurance Products Trust Statement of Investments, March 31,2012 (unaudited) Quarterly Statement ofInvestments I See Notes to Statements ofInvestments. Franklin Templeton Variable Insurance Products Trust Statement of Investments, March 31,2012 (unaudited) Quarterly Statement ofInvestments I See Notes to Statements ofInvestments. Franklin Templeton Variable Insurance Products Trust Statement of Investments, March 31,2012 (unaudited) (continued) Selected Portfolio Franklin Templeton Variable Insurance Products Trust Statement of Investments, March 31,2012 (unaudited) Quarterly Statement ofInvestments I See Notes to Statements ofInvestments. Franklin Templeton Variable Insurance Products Trust Statement of Investments, March 31,2012 (unaudited) Quarterly Statement ofInvestments I See Notes to Statements ofInvestments. Franklin Templeton Variable Insurance Products Trust Statement of Investments, March 31,2012 (unaudited) Quarterly Statement ofInvestments I See Notes to Statements ofInvestments. Franklin Templeton Variable Insurance Products Trust Statement of Investments, March 31,2012 (unaudited) Quarterly Statement ofInvestments I See Notes to Statements ofInvestments. Franklin Templeton Variable Insurance Products Trust Statement of Investments, March 31,2012 (unaudited) (continued) cco Holdings LLC/CCO Holdings Capital Corp., senior note, Franklin Templeton Variable Insurance Products Trust Statement of Investments, March 31,2012 (unaudited) Franklin Templeton Variable Insurance Products Trust Statement of Investments, March 31,2012 (unaudited) Quarterly Statement ofInvestments I See Notes to Statements ofInvestments. Franklin Templeton Variable Insurance Products Trust Statement of Investments, March 31,2012 (unaudited) (continued) Franklin Templeton Variable Insurance Products Trust Statement of Investments, March 31,2012 (unaudited) (continued) Franklin Templeton Variable Insurance Products Trust Statement of Investments, March 31,2012 (unaudited) Quarterly Statement ofInvestments I See Notes to Statements ofInvestments. Franklin Templeton Variable Insurance Products Trust Statement of Investments, March 31,2012 (unaudited) Quarterly Statement ofInvestments I See Notes to Statements ofInvestments. Franklin Templeton Variable Insurance Products Trust Statement of Investments, March 31,2012 (unaudited) (continued) Franklin Templeton Variable Insurance Products Trust Statement of Investments, March 31,2012 (unaudited) Quarterly Statement ofInvestments I See Notes to Statements ofInvestments Franklin Templeton Variable Insurance Products Trust Statement of Investments, March 31,2012 (unaudited) Quarterly Statement ofInvestments I See Notes to Statements ofInvestments. Franklin Templeton Variable Insurance Products Trust Statement of Investments, March 31,2012 (unaudited) (continued) ABBREVIATIONS Selected Portfolio ADR - American Depositary Receipt Franklin Templeton Variable Insurance Products Trust Statement of Investments, March 31,2012 (unaudited) Quarterly Statement ofInvestments I See Notes to Statements ofInvestments. Franklin Templeton Variable Insurance Products Trust Statement of Investments, March 31,2012 (unaudited) (continued) Franklin Templeton Variable Insurance Products Trust Statement of Investments, March 31,2012 (unaudited) Quarterly Statement ofInvestments I See Notes to Statements ofInvestments. Franklin Templeton Variable Insurance Products Trust Notes to Statements of Investments (unaudited) 1. ORGANIZATION Franklin Templeton Variable Insurance Products Trust (Trust) is registered under the Investment Company Act of 1940, as amended (1940 Act), as an open-end investment company, consisting of twenty separate funds (Funds). Shares of the Funds are generally sold only to insurance company separate accounts to fund the benefits of variable life insurance policies or variable annuity contracts. The Franklin Templeton VIP Founding Funds Allocation Fund invests primarily in other funds of the Trust (Underlying Funds). 2. FINANCIAL INSTRUMENT VALUATION The Funds' investments in securities and other financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. Under procedures approved by the Trust's Board of Trustees (the Board), the Funds' administrator, investment manager and other affiliates have formed the Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Funds' valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Funds to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities, exchange traded funds, and derivative financial instruments (derivatives) listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded, or the NYSE, whichever is earlier. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at the close of the NYSE on the day that the value of the security is determined. Over-the-counter securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Investments in open-end mutual funds and non-registered money market funds are valued at the closing net asset value. Debt and certain preferred securities generally trade in the over-the-counter market rather than on a securities exchange. The Funds' pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Securities denominated in a foreign currency are converted into their U.S. dollar equivalent at the foreign exchange rate in effect at the close of the NYSE on the date that the values of the foreign debt securities are determined. Repurchase agreements are valued at cost, which approximates market value. Certain derivatives trade in the over-the-counter market. The Funds' pricing services use various techniques including industry standard option pricing models and proprietary discounted cash flow models to determine the fair value of those instruments. The Funds' net benefit or obligation under the derivative contract, as measured by the fair market value of the contract, is included in net assets. The Funds have procedures to determine the fair value of securities and other financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such securities and considers a number of factors, including significant unobservable valuation inputs when arriving at fair value. The VLOC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. Trading in securities on foreign securities stock exchanges and over-the-counter markets may be completed before the daily close of business on the NYSE. Occasionally, events occur between the time at which trading in a foreign security is completed and the close of the NYSE that might call into question the reliability of the value of a portfolio security held by the Funds. As a result, differences may arise between the value of the Funds' portfolio securities as determined at the foreign market close and the latest indications of value at the close of the NYSE. In order to minimize the potential for these differences, the VLOC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Funds. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. 3. DERIVATIVE FINANCIAL INSTRUMENTS Certain funds invested in derivatives in order to manage risk or gain exposure to various other investments or markets. Derivatives are financial contracts based on an underlying or notional amount, require no initial investment or an initial net investment that is smaller than would normally be required to have a similar response to changes in market factors, and require or permit net settlement. Derivatives contain various risks including the potential inability of the counterparty to fulfill their obligations under the terms of the contract, the potential for an illiquid secondary market, and/or the potential for market movements. Certain funds entered into futures contracts primarily to manage interest rate and/or exposure to certain foreign currencies risk. A futures contract is an agreement between the fund and a counterparty to buy or sell an asset for a specified price on a future date. Required initial margin deposits of cash or securities are pledged by the fund. Subsequent payments, known as variation margin, are made or received by the fund, depending on fluctuations in the value of the underlying security. Such variation margin is accounted for as unrealized appreciation or depreciation until the contract is closed, at which time the gains or losses are realized. Certain funds entered into forward exchange contracts primarily to manage and/or gain exposure to certain foreign currencies. A forward exchange contract is an agreement between the fund and a counterparty to buy or sell a foreign currency for a specific exchange rate on a future date. Pursuant to the terms of the forward exchange contracts, cash or securities may be required to be deposited as collateral. Unrestricted cash may be invested according to the funds' investment objectives. Certain funds entered into credit default swap contracts primarily to manage and/or gain exposure to credit risk. A credit default swap is an agreement between the fund and a counterparty whereby the buyer of the contract receives credit protection and the seller of the contract guarantees the credit worthiness of a referenced debt obligation. The underlying referenced debt obligation may be a single issuer of corporate or sovereign debt, a credit index, or a tranche of a credit index. In the event of a default of the underlying referenced debt obligation, the buyer is entitled to receive the notional amount of the credit default swap contract from the seller in exchange for the referenced debt obligation, a net settlement amount equal to the notional amount of the credit default swap less the recovery value of the referenced debt obligation, or other agreed upon amount. Over the term of the contract, the buyer pays the seller a periodic stream of payments, provided that no event of default has occurred. Such periodic payments are accrued daily as an unrealized appreciation or depreciation until the payments are made, at which time they are realized. Payments received or paid to initiate a credit default swap contract represent compensating factors between stated terms of the credit default swap agreement and prevailing market conditions (credit spreads and other relevant factors). These upfront payments are amortized over the term of the contract as a realized gain or loss. Pursuant to the terms of the credit default swap contract, cash or securities may be required to be deposited as collateral. Unrestricted cash may be invested according to the funds' investment objectives. Certain funds entered into interest rate swap contracts primarily to manage interest rate risk. An interest rate swap is an agreement between the fund and a counterparty to exchange cash flows based on the difference between two interest rates, applied to a notional principal amount. Over the term of the contract, contractually required payments to be paid and to be received are accrued daily and recorded as unrealized depreciation and appreciation until the payments are made, at which time they are realized. Pursuant to the terms of the interest rate swap contract, cash or securities may be required to be deposited as collateral. Unrestricted cash may be invested according to the funds' investment objectives. Certain funds purchased or wrote option contracts primarily to manage and/or gain exposure to equity price risk. An option is a contract entitling the holder to purchase or sell a specific amount of shares or units of an asset or notional amount of a swap (swaption), at a specified price. Options purchased are recorded as an asset while options written are recorded as a liability. Upon exercise of an option, the acquisition cost or sales proceeds of the underlying investment is adjusted by any premium received or paid. Upon expiration of an option, any premium received or paid is recorded as a realized gain or loss. Upon closing an option other than through expiration or exercise, the difference between the premium and the cost to close the position is recorded as a realized gain or loss. Pursuant to the terms of the written option contract, cash or securities may be required to be deposited as collateral. The following funds have invested in derivatives during the period. Franklin High Income Securities Fund - Forwards and swaps Franklin Strategic Income Securities Fund - Forwards Mutual Global Discovery Securities Fund - Futures, forwards, and options Mutual International Securities Fund - Forwards Mutual Shares Securities Fund - Futures, forwards, and options Templeton Global Bond Securities Fund - Forwards and swaps 4. INCOME TAXES The Franklin Templeton VIP Founding Funds Allocation Fund invests primarily in the Underlying Funds which are managed by affiliates of the fund's administrative manager, Franklin Templeton Services, LLC. The fund does not invest in the Underlying Funds for the purpose of exercising a controlling influence over the management or policies. Investments in Underlying Funds for the three months ended March 31, 2012, were as follows: Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures . The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls . There have been no significant changes in the Registrant’s internal controls or in other factors that could significantly affect the internal controls subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Gaston Gardey, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Franklin Templeton Variable Insurance Products Trust By /s/ Laura F. Fergerson Laura F. Fergerson Chief Executive Officer – Finance and Administration Date May 25, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ Laura F. Fergerson Laura F. Fergerson Chief Executive Officer – Finance and Administration Date May 25, 2012 By /s/ Gaston Gardey Gaston Gardey Chief Financial Officer and Chief Accounting Officer Date May 25, 2012
